Wyly, J.,
dissenting. I can not concur in the opinion of the majority of the court on the question of monopoly presented in these cases.
Under the previous constitutions of this State, an act could have but one object, and that had to be embraced in its title; but under the constitution of 1808, organizing the Legislature which adopted the act of the eighth March, 1869, (act No. 118), now under consideration, a statute may embrace distinct or different laws, provided only that the objects thereof be contained in the title. In other words, legislation on different subjects may be embraced in one act, provided the title contains its several objects. The act before us, entitled “ An Act to protect the health of the city of New Orleans, to locate Slaughter Houses, and to incorporate the Crescent City Live Stock Landing and Slaughterhouse Company,” in my opinion, contains both a public law and a private statute; a public law, in so far as it seeks to protect the health of the city of New Orleans, by requiring the landing and slaughtering of animals below the city, and prohibiting it above; a, private statute, in that it incorporates the u Crescent City Live Stock Landing and Slaughterhouse Company,” and gives to it certain sole and exclusive rights and privileges for a certain period. As to the former object, the act is an exercise of police power, and that far, a public law; as to the latter, it is merely a contract between the State *559and the- juridical person it creates, “ the Crescent City Live Stock Landing and Slaughterhouse Company.” My objection is to that part of the act which is clearly a private statute, wherein a monopoly is-given not necessary to the public health, abridging the freedom of trade and labor, for the gain of a private corporation.
While the Legislature had the right to change the place of landing; and slaughtering of animals from the place where it has heretofore been conducted to a locality elsewhere not deleterious to public health and safety; while for sanitary reasons, it had the right to-compel the butchers to abandon the locality where their slaughterhouses are situated and to conduct their occupations at another locality less deleterious, imposing this limitation upon their natural rights for the public good, justifiable only by the necessity, it had not the-right to create this monopoly in favor of the Slaughterhouse Company, giving to it for twenty-five years the sole and exclusive right and privilege to keep stock landings and slaughterhouses in the parishes of Orleans, St. Bernard and Jefferson, embracing at least half the population of the State. It had no right to place unnecessary restrictions upon labor, to compel the numerous persons pursuing the occupation of butchers to repair to the premises of the Slaughterhouse' Company and there pay tribute to it for the privilege of pursuing their usual occupation or earning their living.
As the public health required another location for the purpose oj slaughtering animals for market, the act to that extent was law, but where it creates the monopoly, where it imposes upon labor a restriction not necessary, where it compels a large class of the citizens to pursue their occupations only in the premises of the Slaughterhouse: Company, and to pay to it a contribution, it is, in my opinion, a measure not necessary to protect the public health of the city of New Orleans, it is not a legitimate exercise of police power and it is a-, flagrant violation of the bill of rights contained in the constitution.
If the butchers had built their slaughterhouses below the city Instead of above it, and were there pursuing their occupation, there-would have been no necessity for the act, at least for sanitary reasons -; there would have been no necessity to make the application of police-power or to place the limitation upon the occupation of those citizens. Now if the public health requires these slaughterhouses to be below the city instead of above it, a law to accomplish onty this object would be a legitimate exercise of police power. Whatever legislation is necessary for the public health must be endured by these citizens, however detrimental to their individual interests, but legislation beyond this legitimate purpose, imposing restrictions upon their occupations in favor of a pn'ivato corporation, violates their civil rights, their liberty, their property, and their pursuit of happiness, to secure: which the government was instituted.
*560The slaughtering of animals, and preparing the meat thereof for market, is an ancient occupation in this commonwealth, many citizens earning their living by pursuing this art or business; it is a lawful business, and one which can not be restrained, except so far as public safety, health or necessity may require. The inherent right of the citizen to this occupation, as to all others that are lawful, can only be infringed upon or restricted in so far as public necessity may demand, and no further. Under the bill of rights incorporated in our constitution, all men are free and equal; “they shall enjoy the same civil, political and public rights and privileges, and be subject to the same pains and penalties,” Under this private statute the juridical person created by it is endowed with greater rights and privileges than other persons in the pursuit of this ancient occupation, and is not subject to the same restrictions, “ pains and penalties ” as are imposed upon other persons pursuing the business of butchers.
If it does not endanger the public health for the Slaughterhouse Company to carry on the business of butchers in the localities prescribed in the act, how would it endanger the public health for other persons, in the same localities, to pursue, independently, the same avocation ? Can we say the private statute before us does not violate the bill of rights in the constitution, where it gives to a juridical person created by it, greater rights and privileges in the pursuit of an ancient occupation than it does to other persons, and where, under “ pains and penalties,” it prohibits a large class of persons within the limits of three parishes, embracing- half the population of the State, from the slaughtering of animals, which is their occupation, unless they do so at the slaughterhouse of this private corporation, and pay to it a contribution for each animal they may slaughter ? Can we say there is equality before the law, where the many are forced to serve the few — where labor is forced to pay tribute to this gigantic monopoly ?
But 'it is said that, as the Legislature had the right, for sanitary-reasons, to confine the business of slaughtering animals to certain limits, or inasmuch as they can protect the public health by the exercise of police power, they are the sole judges of the means to accomplish the object, they are the sole judges of the legitimate exercise of their police power.
As a means of public health, they can undoubtedly prohibit the exercise of a lawful occupation in certain localities, and designate others in which it may be pursued; but under the pretext of accomplishing an object coming under the exercise of police power, they can not accomplish another object not coming strictly under that power infringing upon the rights of the people guaranteed by the constitution.
*561They can not accomplish an unconstitutional purpose; they can not give validity to an unconstitutional private statute by embracing it in an act containing a legitimate object and a valid public law. An uuconstiutional law is the same, whether it stands alone in a separate act, or whether it is is embraced in the same statute with another law which is valid and constitutional.
In the statute before us I see two separate and distinct objects and two separate and distinct enactments ; one which is right and constitutional, and one which is wrong and unconstitutional. The creation of this monopoly is in no manner necessary to promote the public health. That object would be accomplished without it, just as well as with it. All the public health required was that the slaughtering and landing of animals should be prohibited above the city and permitted below it. The moment the business was prohibited above, and a locality designated below, public necessity ceased to have further demands in the premises. The right to impose this monopoly can not be successfully maintained upon sanitary grounds, for it was not a measure necessary to protect the public bealtb.
But it is said, as to police power, whether exercised right or wrong, the Legislature alone can decide; that the courts can not interfere with them in the application of that power
To my mind the police power, like all other powers confided to the Legislature, is not unlimited; that may be abused as other powers are sometimes abused. The Legislature can no more be the sole and exclusive judge of the extent of its police power than it can he of the extent of the other powers of legislation delegated to it by the people, in whom the sovereignty is invested. If the legislators were the sole and exclusive judges of the extent of their powers, their will would be omnipotent, there being no difference between the possession of all power, and being the sole and exclusive judge of the amount of power one believes himself entitled to exercise.
The judicial department was intended to protect the constitutional rights of the people, whether assailed by an enactment springing from the wrongful exercise of the police power or any other power. If the constitution has been violated, as I think, in creating this monopoly to that extent, the act before ns is not law, and it is not only the right but the duty of the court so to declare.
The citizen has no greater property than the freedom of trade and labor ; it can not be taken for private purposes, but only under public necessities and for public uses.
“The Legislature has not, by the right of eminent domain, the right to take the property of a person to give to another, not even in police regulations.” 3 Paige Chan. N. Y. Rep, 159; 8 Wendell 85.
“ The Legislature is not the sovereignty of the State, hut only one of the organs of the sovereignty, and a restricted organ in regard to *562all matters prescribed by the constitution. ■■ It is prohibited to the government, even in its sovereign capacity, to take private property, except for public use. * * * But happily for us, the Legislature is not the creator or the judge of its own powers, but it is the creature of the constitution, and all its acts must be submitted to it.” 18 Wendell, N. Y., 56, 61, 63.
I think the vast array of authorities, both English and American, presented with such consummate ability by the counsel in behalf of the Butchers’ Benevolent Association, fully maintains the view I have taken of the subject of monopoly presented-in these cases, and I, therefore, feel constrained to dissent from the opinion of the majority of the court
Rehearing refused.
Mr. Justice I-Iowell, absent.
Note. — This case is now pending on a writ of error to the Supreme Court of the- United States, at Washington, granted by Mr. Justice Bradley, of that tribunal, on application of defendants, on the question of the validity of the aet incorporating the Crescent City Live Stock and Slaughterhouse Company, under the fourteenth amendment to the Constitution of the United States.